Exhibit PPL Energy Supply announces cash tender offers for up to $250 million of its Senior Notes ALLENTOWN, PA (February 17, 2009) – PPL Energy Supply, LLC on Tuesday (2/17) announced the commencement of cash tender offers for up to $250 million aggregate principal amount of the outstanding senior notes listed below. The tender offers will be funded with cash and cash equivalents on hand. The purpose of the tender offers is to reduce financing costs. The tender offers are being made pursuant to the Offer to Purchase dated February 17, 2009, and related Letter of Transmittal, dated February 17, 2009, which set forth a more detailed description of the tender offers. The amount of each series of notes to be purchased will be determined in accordance with the acceptance priority level as described in the chart below and in the Offer to Purchase.For instance, notes with an acceptance priority level of “First” will be accepted before those with an acceptance priority level of “Second.” If the principal amount of notes tendered in any series exceeds the remaining amount available to be purchased for such series, such notes, if accepted, will be accepted for purchase on a pro rata basis. In that event, notes of any other issue with a lower acceptance priority level will not be accepted for payment. The tender offers for each series of notes will expire at 11:59 p.m. New York City time on March 16, 2009, unless extended or earlier terminated. Title of Security CUSIP No. Principal Amount Outstanding Acceptance Priority Level Tender Offer Consideration (1) Early Tender Payment (1) Total Consideration (1)(2) 6.00% Senior Notes due 2036 (CUSIP No. - 69352J AK3) $300,000,000 First $750 $30 $780 6.20% Senior Notes due 2016 (CUSIP No. - 69352J AH0) $500,000,000 Second $920 $30 $950 5.40% Senior Notes due 2014 (CUSIP No. - 69352J AF4) $300,000,000 Third $910 $30 $940 (1)Per $1,000 principal amount of notes accepted for purchase. (2)The Total Consideration includes the Early Tender Payment and is payable only in respect of notes validly tendered (and not validly withdrawn) on or prior to 5:00 p.m., New York City time, on March 3, 2009, the Early Tender Deadline, and accepted for payment. Holders must tender their notes by 5:00 p.m., New York City time, on March 3, 2009, unless extended, to be eligible to receive the applicable total consideration.
